 Case: 4:19-cv-00008-JCH Doc. #: 48 Filed: 11/23/20 Page: 1 of 16 PageID #: 234




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


DARIAN HALL,                                      )
                                                  )
                                                  )
       Plaintiff,                                 )
                                                  )
           vs.                                    )           Case No. 4:19-CV-00008 JCH
                                                  )
JUSTIN BILSKEY, et al.,                           )
                                                  )
       Defendants.                                )



                                MEMORANDUM AND ORDER

       This matter comes before the Court on the motion for summary judgment filed by

Defendants Justin Bilskey (“Bilskey”), Lucas R. Wells (“Wells”), and Dayton Purcell (“Purcell”),

(collectively, “Defendants”). (Doc. 31). Plaintiff brings this action under 42 U.S.C. § 1983,

asserting a claim of deliberate indifference to a serious medical need, in violation of the Eighth

Amendment. The claim arises out of events that occurred on May 1, 2018, when Plaintiff

attempted to commit suicide by hanging himself in his cell. Also before the Court is pro se Plaintiff

Darian Hall’s (“Hall” or “Plaintiff”) motion for subpoenas. (Doc. 44). For the following reasons,

the Court will grant Defendants’ motion for summary judgment, and will deny Plaintiff’s motion

for subpoenas.

  I.   FACTUAL AND PROCEDURAL BACKGROUND

       As an initial matter, the Court will address some procedural issues regarding precisely what

facts are before the Court for purposes of the instant motion for summary judgment. The Court

notes that, in support of their motion for summary judgment, Defendants submitted a Statement of



                                                 1
 Case: 4:19-cv-00008-JCH Doc. #: 48 Filed: 11/23/20 Page: 2 of 16 PageID #: 235




Uncontroverted Material Facts (“SOF”). See Doc. 27-1. Plaintiff, in his response to Defendants’

motion, did not respond to or attempt to controvert anything in Defendants’ SOF. Fed. R. Civ. P.

56(c)(1) provides in pertinent part that “[a] party asserting that a fact cannot be or is genuinely

disputed must support the assertion by (A) citing to particular parts of materials in the record,

including depositions, documents, electronically stored information, affidavits or declarations,

stipulation (including those made for purposes of the motion only), admission, interrogatory

answers or other materials.” Upon the failure to properly controvert a movant’s statement of

material fact, such statement “will be deemed admitted for the purposes of the motion.” Fed. R.

Civ. P. 56(c)(1). Likewise, under the Local Rules of the United States District Court for the

Eastern District of Missouri, all matters set forth in the statement of the movant shall be deemed

admitted for purposes of summary judgment unless specifically controverted by the opposing

party. See E.D. Mo. L.R. 4.01(E).

        The Court is mindful that Plaintiff does not have an attorney. Notwithstanding his pro se

status, however, Plaintiff must still follow the Federal Rules of Civil Procedure and of this Court.

See Meehan v. United Consumers Club Franchising Corp., 312 F.3d 909, 914 (8th Cir. 2002) (“All

civil litigants are required to follow applicable procedural rules.”); Lindstedt v. City of Granby,

238 F.3d 933, 937 (8th Cir. 2000) (per curiam) (“A pro se litigant is bound by the litigation rules

as is a lawyer . . ..”); Silberstein v. Internal Revenue Serv., 16 F.3d 585, 860 (8th Cir. 1994) (“local

rules . . . are binding on the parties.”). Plaintiff’s response to Defendants’ SOF does not satisfy

Fed. R. Civ. P. 56(c)(1) or Local Rule 4.01 as Plaintiff does not attempt to controvert any of

Defendants’ facts with appropriate material from the record.              Because Plaintiff has not

controverted the facts set forth in Defendant’s SOF, the Court finds that Defendants’ SOF is

deemed admitted in its entirety by Plaintiff. See Jones v. United Parcel Serv., Inc., 461 F.3d 982,



                                                   2
 Case: 4:19-cv-00008-JCH Doc. #: 48 Filed: 11/23/20 Page: 3 of 16 PageID #: 236




991 (8th Cir. 2006) (district court properly deemed facts admitted that were not properly

controverted; Fed. R. Civ. P. 56(e)(2) (“If a party fails to properly support an assertion of fact or

fails to properly address another party’s assertion of fact as required by Rule 56(c), the court may

(2) consider the fact undisputed for purposes of the motion.’).

       Additionally, Plaintiff attached an exhibit to his response in opposition to Defendants’

motion for summary judgment, entitled “Declaration Affidavit”. See Doc. 41-1. The “Declaration

Affidavit” was not notarized and was unsworn, but Plaintiff did sign and date the document, and

stated that his assertions therein were made under penalty of perjury. Defendants assert that this

“Declaration Affidavit” does not constitute evidence that may be relied on for purposes of

summary judgment. However, pursuant to 28 U.S.C. § 1746, unsworn declarations may be treated

as equivalent to sworn affidavits for purposes of a summary judgment motion under limited

conditions: such declarations must, to be considered as evidence, be signed, dated, and include a

statement attesting that “under penalty of perjury . . . the foregoing is true and correct.” 28 U.S.C.

§ 1746. Because Plaintiff’s “Declaration Affidavit” is signed, dated, and includes a statement

attesting that the statements therein are made under penalty of perjury, it satisfies the text of 28

U.S.C. § 1746, and the Court will treat it as admissible evidence to support Plaintiff’s claim.

   However, Defendants additionally, and accurately, argue that Plaintiff’s “Declaration

Affidavit” is not inconsistent with Defendants’ Statement of Uncontroverted Material Facts.

Plaintiff’s “Declaration Affidavit” does, however, contain some assertions that are in addition to

the facts as stated by Defendants in their Statement of Uncontroverted Material Facts. First,

Plaintiff states that he told each Defendant that he felt suicidal, though he does not describe when

or in what manner he conveyed his condition. Further, Plaintiff states that after he declared that

he was suicidal, “the Defendants acted dismissively,” but he does not provide further details



                                                  3
 Case: 4:19-cv-00008-JCH Doc. #: 48 Filed: 11/23/20 Page: 4 of 16 PageID #: 237




regarding the asserted dismissive behavior. Doc. 41-1 at 1. Plaintiff also states that he attempted

suicide “a few weeks prior” to the events at issue in this lawsuit, but he does not allege that any of

Defendants were aware of this prior attempt. Additionally, the record contains no evidence that

any of the three Defendants knew of the prior attempt. Id. Plaintiff further states that he continues

to suffers from a neck and leg injury as a result of his suicide attempt. Id. at 2.

       Finally, there is one last procedural issue the Court must address. Defendants’ motion for

summary judgment was fully briefed on January 31, 2020, when Defendants filed their reply to

Plaintiff’s opposition to the motion. See Doc. 42. However, in February and March, Plaintiff filed

documents that he styled as “Supplement[s]” to his response in opposition. The Court will

construe each of the Supplements as a surreply to Defendants’ reply. Defendants ask the Court to

strike, or in the alternative, disregard the Supplements as unauthorized, untimely, and improper.

       The Court may strike procedurally improper or untimely filings from the docket under the

Court’s inherent power to control the cases on its docket and to sanction conduct which abuses the

judicial process. See Chicago Ins. Co. v. City of Council Bluffs, Iowa, No. 1:07-cv-21, 2012 WL

130 18889, at *2 (S.D. Iowa Jan. 10, 012). Defendants are correct in their assertion that Plaintiff’s

unauthorized surreplies are procedurally improper, as he is only permitted to file one response to

the motion for summary judgment. Local Rule 4.01 provides, in pertinent part, that a party

opposing a motion must file “a single memorandum containing any relevant argument and citations

to authorities on which the party relies.” L.R. 4.01(B). The Local Rule additionally states that

“[a]dditional memoranda may be filed by either party only with leave of Court.” See L.R. 4.01(C).

Further, even if Plaintiff’s “Supplements” were not procedurally improper, they are untimely.

Defendants’ motion for summary judgment was filed on December 18, 2019. Local Rule 4.01(F)

provides that “[a] party opposing a motion for summary judgment under Fed. R. Civ. P. 56 shall



                                                  4
 Case: 4:19-cv-00008-JCH Doc. #: 48 Filed: 11/23/20 Page: 5 of 16 PageID #: 238




file a memorandum and any appropriate documentary evidence twenty-one (21) days after being

served with the motion.       L.R. 4.01(F).    Accordingly, Plaintiff’s response and supporting

documentation was due by January 8, 2020. Plaintiff sought, and was granted an extension to

respond, and he filed his response in opposition to Defendants’ motion for summary judgment on

January 17, 2020. Doc. 41. Defendants filed their reply to Plaintiff’s response on January 31,

2020, at which time the motion was fully briefed and ripe for ruling. Doc. 42.

       Plaintiff filed his first “Supplement” on February 13, 2020 (Doc. 43), and his second

“Supplement” on March 16, 2020, more than two months after his response was initially due. See

Doc. 46. Plaintiff did not request leave of the Court to file either of the documents at issue. As

noted supra, “[e]ven pro se litigants must comply with court rules and directives.” Soliman v.

Johanns, 412 F.3d 920, 922 (8th Cir. 2005) (citation omitted). See also Johns v. City of Florissant,

Case No. 4:18CV1121 AGF, 2019 WL 3323015 at *1 (E.D. Mo. Jul. 24, 2019). Because they are

procedurally improper and untimely, the Court will strike Plaintiff’s “Supplement[s]” from the

record in this matter, and will not consider information in those documents in ruling on the

Defendants’ pending motion for summary judgment.

       The following facts are taken from Defendants’ undisputed SOF, the exhibits filed in

support thereof, and Plaintiff’s “Declaration Affidavit.” At the time of the events giving rise to his

complaint, Plaintiff was an inmate at the Eastern Reception Diagnostic and Correctional Center

(“ERDCC”), where he was housed in the administrative segregation unit. Defendants were

employed at ERDCC as corrections officers. On April 30, 2018, Defendant Bilskey and Defendant

Purcell were working a shift that began at 3:00 p.m. and ended at 11:00 p.m. At approximately

6:00 p.m., while conducting a routine search of the unit, Bilskey and Purcell found contraband in

Plaintiff’s cell. Defendant Bilskey gave Plaintiff a conduct violation for having the contraband in



                                                  5
 Case: 4:19-cv-00008-JCH Doc. #: 48 Filed: 11/23/20 Page: 6 of 16 PageID #: 239




his cell. Upon receiving the conduct violation, Plaintiff became angry and yelled, “I’m suicidal,

get me out of here.”

         Pursuant to ERDCC policy, correctional officers are to use restraints on inmates who

express an intent to harm themselves. When Plaintiff told Bilskey that he was suicidal in response

to hearing that he was receiving a conduct violation, according to the policy, Bilskey attempted to

place wrist restraints on Plaintiff in order to transfer him to a suicide-watch cell. Plaintiff actively

resisted, repeatedly refusing to submit to the wrist restraints. Bilskey asked the Sargent on duty at

the time to help him place wrist restraints on Plaintiff, and Plaintiff again resisted, despite multiple

attempts by Bilskey and the Sargent to subdue him. Eventually, Plaintiff allowed himself to be

placed back in his cell. Plaintiff thought that he was treated dismissively by Defendants when he

said he was suicidal.

         At approximately 10:35 p.m., Defendant Purcell checked on Plaintiff during a routine

wing-check, and noticed nothing unusual. At approximately 10:45 p.m., before leaving for the day,

Bilskey noticed that Plaintiff’s cell window was covered with a towel, and he asked him to uncover

the window. Plaintiff cussed at Bilskey and, though obviously angry, Plaintiff was clearly able to

speak, was in no obvious physical distress, and did not say anything about being suicidal. Before

Bilskey went home, he alerted the next shift that Plaintiff was upset, and left the prison for the

night.

         Defendant Wells worked the late-night shift at ERDCC, which started at 11:00 p.m. on

April 30, 2018, and ended at 7:00 a.m. on May 1, 2018. On the late-night shift at ERDCC, routine

cell checks occurred approximately every thirty minutes. At one of these checks, at around 11:15

p.m., Defendant Wells noticed that Plaintiff’s cell window was covered with a towel or something

similar. Wells knocked on his cell door and told Plaintiff to remove the covering. Plaintiff



                                                   6
 Case: 4:19-cv-00008-JCH Doc. #: 48 Filed: 11/23/20 Page: 7 of 16 PageID #: 240




responded that he just wanted a little privacy, and did not inform Wells of any suicidal thoughts.

Plaintiff then uncovered his window without argument or issue. During another of Wells’s routine

checks of Plaintiff’s wing at approximately 12:45 a.m. on May 1, 2018, another employee noticed

that Plaintiff’s cell window was once again covered.          That employee summoned Wells to

Plaintiff’s cell at 12:50 a.m., where Wells kicked on the door to get Plaintiff’s attention. When

Plaintiff did not respond, Wells looked into the cell through the food port and saw Plaintiff hanging

from his bunk. Wells immediately called for assistance and entered the cell at 12:51 a.m., and he

and his co-workers removed the noose Plaintiff had made and called for medical assistance. Wells

helped load Plaintiff onto a stretcher and took him outside, where a waiting ambulance transported

Plaintiff to the hospital at approximately 1:08 a.m.

       While en route to the hospital, the medical providers were not able to find a sufficient vein

to insert an intravenous infusion, so they had to place an intraosseous infusion, which is a process

whereby fluids and medications are injected directly into the marrow of a patient’s bone. After

Plaintiff returned to ERDCC two days later, he was placed on full suicide watch until a mental

health professional evaluated his mental well-being. Plaintiff’s neck remains painful from the

hanging attempt, and his leg still hurts where the paramedics placed the intraosseous infusion.

 II.   LEGAL STANDARD ON SUMMARY JUDGMENT

       Summary judgment shall be granted “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a); Hill v. Walker, 737 F.3d 1209, 1216 (8th Cir. 2013). The movant “bears the initial

responsibility of informing the district court of the basis for its motion” and must identify “those

portions of [the record] . . . which it believes demonstrate the absence of a genuine issue of material

fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). If the movant does so, the nonmovant



                                                  7
 Case: 4:19-cv-00008-JCH Doc. #: 48 Filed: 11/23/20 Page: 8 of 16 PageID #: 241




must respond by submitting evidentiary materials that set out specific facts showing that there is a

genuine issue for trial. Id. at 324.

        When the burden shifts, the non-moving party may not rest on the allegations in its

pleadings, but by other evidence must set forth specific facts showing that a genuine issue of

material fact exists. Fed. R. Civ. P. 56(e). Self-serving, conclusory statements, standing alone,

are insufficient to defeat a well-supported motion for summary judgment. O’Bryan v. KTIV

Television, 64 F.3d 1188, 1191 (8th Cir. 1995).

        In determining if a genuine issue of material fact is present, the court must view the

evidence in the light most favorable to the nonmoving party. Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 587–88 (1986). Further, a court must give the nonmoving party the

benefit of all reasonable inferences that can be drawn from the facts. Id. However, “because we

view the facts in the light most favorable to the nonmoving party, we do not weigh the evidence

or attempt to determine the credibility of the witnesses.” Kammueller v. Loomis, Fargo & Co., 383

F.3d 779, 784 (8th Cir. 2004). Instead, “the court's function is to determine whether a dispute about

a material fact is genuine.” Quick v. Donaldson Co., Inc., 90 F.3d 1372, 1376–77 (8th Cir. 1996).

III.    DISCUSSION

        A. Defendants’ Motion for Summary Judgment

        Defendants argue that Plaintiff has presented no evidence showing that Defendants were

deliberately indifferent to Plaintiff’s constitutional rights, and they are entitled to qualified

immunity. Defendants assert they are entitled to qualified immunity due to the reasonableness of

their actions and the preventative measures they undertook on the day of the incident in question.

Defendants further argue that they are entitled to judgment as a matter of law because Plaintiff




                                                  8
    Case: 4:19-cv-00008-JCH Doc. #: 48 Filed: 11/23/20 Page: 9 of 16 PageID #: 242




failed to counter any of the arguments in their motion for summary judgment and failed to respond

to any of Defendants’ Statement of Uncontroverted Material Facts.

         As noted by Defendants, Plaintiff did not counter any of Defendants’ arguments in support

of their motion, nor did he respond to their Statement of Uncontroverted Material Facts, as required

by Fed. R. Civ. P. 56 and Local Rule 4.01. Instead, Plaintiff argues, in his response in opposition,

that Defendants’ motion should be denied because he has not had sufficient time to conduct

discovery. 1 However, his assertion is not substantiated by the record in this action. Plaintiff filed

his case on January 2, 2019, and served no written discovery on Defendants since that time. Now,

almost two years after he first filed suit, Plaintiff cannot avoid summary judgment by baldly

asserting that he has not had sufficient time to conduct discovery in his case. The record does not

contain any discovery disputes filed by Plaintiff, including any motions to compel discovery.

Indeed, the only attempt to conduct discovery apparent on the record is Plaintiff’s motion for

subpoenas, which was filed after the instant motion for summary judgment was fully briefed, and

which does not appear to seek information relevant to the merits of Plaintiff’s claim. Plaintiff has

not explained how further discovery would uncover information to refute the legal arguments

raised in Defendants’ motion for summary judgement, nor has he explained why he has not

previously discovered any information he may seek. The Court concludes that Plaintiff has failed

to show that he needs more time for discovery, and will not deny Defendants’ motion for summary

judgment on that basis.




1
           The Court notes that Plaintiff does not move for additional time to conduct discovery pursuant to Fed. R.
Civ. P. 56(d), and even if he had so moved, he has not complied with the requirements of that Rule, which states in
pertinent part that “[i]f a nonmovant shows by affidavit or declaration that, for specified reasons, it cannot present
facts essential to justify its opposition, the court may: (1) defer considering the motion or deny it; (2) allow time to .
. . take discovery; or (3) issue any other appropriate order.” Plaintiff has not filed an appropriate affidavit or
otherwise attempted to explain, “for specified reasons,” why he cannot present facts essential to his opposition.

                                                            9
Case: 4:19-cv-00008-JCH Doc. #: 48 Filed: 11/23/20 Page: 10 of 16 PageID #: 243




       The Court will turn now to Defendants’ qualified immunity argument. “The doctrine of

qualified immunity shields officials from civil liability so long as their conduct does not violate

clearly established . . . constitutional rights of which a reasonable person would have known. The

dispositive inquiry in determining whether a right is clearly established is whether it would be

clear to a reasonable officer that his conduct was unlawful in the situation he confronted. The

qualified immunity analysis, thus, is limited to the facts that were knowable to the defendant

officers at the time they engaged in the conduct in question.” Hernandez v. Mesa 137 S. Ct. 2003,

2007 (2017) (citations omitted). This immunity permits “officers to make reasonable errors,” and

provides “ample room for mistaken judgments.” Borgman v. Kedley, 646 F.3d 518, 522 (8th Cir.

2011) (internal quotations omitted). The defense “protects public officials unless they are ‘plainly

incompetent’ or ‘knowingly violate the law.’” Id. (quoting Hunter v. Bryant, 502 U.S. 224, 229

(1991)).

       The Court uses a two-pronged test to resolve qualified immunity issues. First, “the court

must decide whether the facts that a plaintiff has alleged or shown make out a violation of a

constitutional right.” Id. at 232 (citations omitted). Second, “the court must decide whether the

right at issue was clearly established at the time of defendant’s alleged misconduct.” Id. (quotation

marks and citations omitted). If either prong is not satisfied, qualified immunity applies. Id. The

Court is free to address the two prongs in either order. Id. at 236. “To be clearly established, a

legal principle must have a sufficiently clear foundation in then-existing precedent.” Dist. of

Columbia v. Wesby, 138 S. Ct. 577, 589, 2018 WL 491521, at *11 (Jan. 22, 2018). “Once the

predicate facts are established, the reasonableness of the official’s conduct under the circumstances

is a question of law.” Tlamka v. Serrell, 244 F.3d 628, 632 (8th Cir. 2001) (citation omitted).




                                                 10
Case: 4:19-cv-00008-JCH Doc. #: 48 Filed: 11/23/20 Page: 11 of 16 PageID #: 244




       Additionally, “[a]lthough qualified immunity is an affirmative defense, the burden is on

the plaintiff to plead, and, if presented with a properly supported motion for summary judgment,

to present evidence from which a reasonable jury could find that the defendant officer has violated

the plaintiff’s constitutional rights.” Moore v. Indehar, 514 F.3d 756, 764 (8th Cir. 2008). See

also Wilson v. Lamp, 901 F.3d 981, 986 (8th Cir. 2018) (“To defeat qualified immunity, a plaintiff

has the burden to prove: (1) the facts, viewed in the light most favorable to the plaintiff,

demonstrate the deprivation of a constitutional or statutory right; and (2) the right was clearly

established at the time of the deprivation.”). In the jail suicide context, qualified immunity is

appropriate when a plaintiff “has failed to show . . . that his jailers have acted in deliberate

indifference to the risk of his suicide.” Luckert v. Dodge Cty., 684 F.3d 808, 817 (8th Cir. 2012).

       Prisoners have a “clearly established constitutional right to be protected from the known

risks of suicide and to have [their] serious medical needs attended to.” Whitney v. City of St. Louis,

Mo., 887 F.3d 857, 860 (8th Cir. 2018) (alteration in original) (internal quotation omitted). “The

Eighth Amendment prohibits jail officials from acting with deliberate indifference towards risks

of suicide.” Id. at 860. “Deliberate indifference is ‘akin to criminal recklessness,” something more

than mere negligence; a plaintiff must show that a prison official ‘actually knew that the inmate

faced a substantial risk of serious harm’ and did not respond reasonably to that risk.” A.H., 891

F.3d at 726 (quoting Drake ex rel. Cotton v. Koss, 445 F.3d 1038, 1042 (8th Cir. 2006). See also

Jackson v. Buckman, 756 F.3d 1060, 1065 (8th Cir. 2014) (“Deliberate indifference is an extremely

high standard that requires a mental state “akin to criminal recklessness.”) Thus, Plaintiff must

show “‘more than negligence, more even than gross negligence.’” Fourte v. Faulkner Cty.,

Ark., 746 F.3d 384, 387 (8th Cir. 2014) (quoting Jolly v. Knudsen, 205 F.3d 1094, 1096 (8th Cir.

2000)). Additionally, the Eighth Circuit has instructed that a determination of an official’s



                                                 11
Case: 4:19-cv-00008-JCH Doc. #: 48 Filed: 11/23/20 Page: 12 of 16 PageID #: 245




deliberate indifference requires an objective and subjective analysis. Whitney, 887 F.3d at 860.

Accordingly, to establish deliberate indifference to his safety, Plaintiff must show that each

Defendant had actual knowledge that he posed a substantial risk of suicide, and the Defendant

failed to take reasonable steps to abate that risk. Whitney, 887 F.3d at 860.

       The Eighth Circuit has made clear that an inmate’s suicide itself, or the attempt thereof, is

not probative of the question whether correctional officials’ measures taken were so inadequate as

to be deliberately indifferent to the risk of suicide because:

           [T]ying the suicide to proof of deliberate indifference is tantamount to
           requiring jailers to provide suicide-proof institutions,” and to ensure against
           suicide ever happening. This is not the constitutional test. Instead, we must
           objectively consider the measures taken in light of the practical limitations
           on jailers to prevent inmate suicides. Simply laying blame or fault and
           pointing out what might have been done is insufficient. The question is not
           whether the jailers did all they could have, but whether they did all the
           Constitution requires. In evaluating an official’s response to a known
           suicide risk, we should be cognizant of how serious the official knows the
           risk to be.

Luckert, 684 F.3d at 818 (internal citations and footnote omitted).

       Here, there is no indication that Defendants were aware of Plaintiff’s prior suicide attempt.

Therefore, the Court must examine their actions in light of what they knew of Plaintiff’s risk for

suicide based on the information each Defendant had on the night of the relevant suicide attempt

on May 1, 2018. In doing so, the Court “must objectively consider the measures taken in light of

the practical limitations on jailers to prevent inmate suicides.” Luckert at 817.

       Plaintiff asserts that he told each Defendant that he was suicidal. The record shows that

when Defendant Bilskey told Plaintiff that he was receiving a conduct violation, Plaintiff became

angry and yelled that he was suicidal. The record does not contain evidence concerning precisely

how information concerning Plaintiff’s suicidal feelings were conveyed to Defendants Purcell or

Wells. The Court notes that Defendants Purcell and Wells, in their respective affidavits submitted


                                                  12
Case: 4:19-cv-00008-JCH Doc. #: 48 Filed: 11/23/20 Page: 13 of 16 PageID #: 246




in support of their motion for summary judgment, attest that they were not told that Plaintiff had

declared himself suicidal. However, Plaintiff states in his “Affidavit,” that he “told each Defendant

that [he] was suicidal,” and the Court will construe the facts before it in the light most favorable

to Plaintiff. See Doc. 41-1. Therefore, the Court will assume that each Defendant knew that

Plaintiff had stated he felt suicidal on the evening in question.

       The record establishes that once Plaintiff told Bilskey that he was suicidal in response to

being informed of his conduct violation, Defendant Bilskey attempted to get Plaintiff to submit to

wrist restraints multiple times with the intention to move him to a suicide-watch cell, and that

Plaintiff refused to submit. Defendant Bilskey then sought assistance from another officer, and

they both attempted to gain Plaintiff’s compliance with the request that he submit to wrist

restraints. Plaintiff again refused to comply with the request, and he was subsequently placed back

in his cell. Defendant Purcell observed Plaintiff in his cell at approximately 10:35 p.m., at which

time he noticed nothing unusual about Plaintiff, and Plaintiff did not say anything about feeling

suicidal. Defendant Bilskey checked on Plaintiff a few minutes later, just prior to the end of

Bilskey’s shift, at which time he noticed that Plaintiff had covered the window to his cell in a way

that prevented officers from seeing inside. Bilskey asked Plaintiff to remove the window covering

so that he could be observed when officers made their rounds. At that time, Plaintiff spoke angrily

to Defendant Bilskey, but did not restate his claim of being suicidal. Before Defendant Bilskey

left for the night, he informed the oncoming shift officers that Plaintiff was angry and upset. When

Defendants Bilskey left at the end of his shift, Plaintiff appeared to be physically well and was

responding to verbal communication.

       It would certainly have shown more concern for Plaintiff’s well-being and safety if

Defendant Bilskey had informed the next shift not just that Plaintiff was angry about receiving the



                                                 13
Case: 4:19-cv-00008-JCH Doc. #: 48 Filed: 11/23/20 Page: 14 of 16 PageID #: 247




conduct violation, but also that he had expressed earlier in the evening that he felt suicidal, and

that Defendant Bilskey had attempted, unsuccessfully, to get Plaintiff to submit to restraints.

However, Bilskey did attempt five different times to get Plaintiff to submit to wrist restraints so

that he could be moved to a segregation unit for observation. Furthermore, Bilskey checked on

Plaintiff multiple times before the end of his shift. It would be easy, in hindsight, to conclude that

it would have been preferable for Bilskey to sustain his efforts in getting Plaintiff to cooperate in

being moved to an observation unit, and to have provided the oncoming shift with a more complete

picture of the events of the night. However, the Court cannot say that Bilskey’s failure to do so,

in light of what he knew that night of the seriousness of Plaintiff’s risk of self-harm, was akin to

criminal recklessness. There is no indication on the record that Bilskey was aware of Plaintiff’s

prior suicide attempt. Such awareness would surely have made Plaintiff’s statements regarding

suicide on the evening in question seem more serious and urgent. An official’s actions that may

“constitute poor judgment, negligence, or possibly even gross negligence” will not establish

deliberate indifference if the official also took “affirmative, deliberative steps” to prevent an

inmate’s suicide. Luckert, 684 F.3d at 818-819. The Court cannot say that Bilskey’s behavior

rose to the level of deliberate indifference.

       It is difficult to adequately assess the reasonableness of Defendant Purcell’s actions, as

there is no evidence on the record to demonstrate precisely what he knew about Plaintiff’s mental

state other than Plaintiff’s assertion that he told him he felt suicidal. Additionally, there is minimal

evidence on the record regarding the actions taken by Purcell that evening with respect to Plaintiff.

All that is evident from the record is that at approximately 10:35 p.m., Purcell checked on Plaintiff

during a routine wing-check, and noticed nothing unusual either about Plaintiff’s cell or his

behavior. Defendant Purcell’s shift ended shortly thereafter, and he left to go home at



                                                  14
Case: 4:19-cv-00008-JCH Doc. #: 48 Filed: 11/23/20 Page: 15 of 16 PageID #: 248




approximately 11:00 p.m. Based on this inconsiderable amount of evidence, the Court cannot find

that Purcell’s actions constituted deliberate indifference, as he took “affirmative, deliberative

steps” to confirm Plaintiff’s well-being before leaving at the end of his shift. Luckert, 684 F.3d at

818-819.

       As for Defendant Wells, there is nothing on the record to indicate that he was deliberately

indifferent to Plaintiff’s health and safety. Quite the contrary. When Wells noticed that Plaintiff

has covered his cell window, he asked him to remove the covering so that Wells and other guards

could see inside the cell. At approximately 12:45 a.m., Wells was called to Plaintiffs cell because

the window was again covered. Wells kicked on the door to get Plaintiff’s attention. When

Plaintiff did not respond, Wells looked into the cell through the food port and saw Plaintiff hanging

from his bunk. Wells immediately called for assistance and entered the cell at 12:51 a.m., and he

and his co-workers removed the noose from Plaintiff’s neck and called for medical assistance.

Wells then helped load Plaintiff onto a stretcher and took him outside, where a waiting ambulance

transported Plaintiff to the hospital at approximately 1:08 a.m. These actions sufficiently establish

that Wells was not deliberately indifferent to the risk of harm to Plaintiff.

       The Court finds that although Plaintiff’s attempt at self-harm was of course tragic, Plaintiff

has not presented facts which raise any triable issue as to whether Defendants were deliberately

indifferent to his safety or well-being. Defendants are therefore entitled to qualified immunity.

IV.    CONCLUSION

       For the foregoing reasons, Defendants’ motion for summary judgment shall be granted.

       Accordingly,

       IT IS HEREBY ORDERED that Defendants’ Motion for Summary Judgment (Doc. 31)

is GRANTED.



                                                 15
Case: 4:19-cv-00008-JCH Doc. #: 48 Filed: 11/23/20 Page: 16 of 16 PageID #: 249




       IT IS FURTHER ORDERED that Plaintiff’s “Supplements” (Docs. 43 and 46) are

STRICKEN from the record.

       IT IS FINALLY ORDERED that Plaintiff’s Motion for Subpoenas (Doc. 44) is DENIED

as moot.


Dated this 23rd day of November, 2020.
                                           /s/ Jean C. Hamilton_______________
                                           JEAN C. HAMILTON
                                           UNITED STATES DISTRICT JUDGE




                                          16
